El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
Denegada que fué la cancelación de una hipoteca, por lo que se tomó en su lugar anotación preventiva, el recurrente posteriormente a fin de que se convirtiese la anotación pre-ventiva en inscripción definitiva volvió a presentar al registro la escritura de cancelación acompañada del poder, a que la misma se refería, poder que otorgó la esposa en favor de su esposo en el que se le autorizaba, entre otras cosas, a ena-jenar bienes gananciales.
La nota del registrador, que en lo pertinente se transcribe, dice así:
“No practicada la conversión solicitada de la anotación letra A de la finca número 1617 hecha al folio 104 vuelto del tomo 32 de esta ciudad, por cuanto la escritura de poder No. 70 otorgada en 7 de julio de 1904 ante el Notario José Mariano Capó que ahora se presenta en su totalidad, no contiene cláusula para cancelar hipo-tecas.”
La cancelación de una hipoteca es un acto de enajenación. Baquero v. El Registrador, 22 D. P. R. 24.
Véase también el caso de Gutiérrez v. El Registrador, 24 D. P. R. 879.
La nota del registrador debe ser revocada.

Revocada la nota recurrida y ordenada la can-celación solicitada.

■ Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.